EXHIBIT NEWS RELEASE FOR IMMEDIATE RELEASEJune 25, 2009 Rowan Announces Decision to Recommence Construction of Third 240C Class Jack-up Rig HOUSTON, TEXAS Rowan Companies, Inc. (“Rowan” or the “Company”) (NYSE: RDC) announced that it will recommence construction of the third 240C class jack-up rig, the Joe Douglas, at its Vicksburg, Mississippi shipyard, with delivery expected in the third quarter 2011. Matt Ralls, Rowan’s President and Chief Executive Officer, commented, "Earlier this year we halted construction on this rig due to concerns over the turmoil in the credit markets and the downturn in jack-up drilling markets.Based on improvements in the credit markets and our confidence in our liquidity outlook through 2010, we have elected to resume construction. We believe that this very capable, high specification rig will generate an attractive return on capital based on its expected go forward cost of $150 million and will be met with widespread customer acceptance when it is delivered in 2011.” The Company began construction of the initial 240C class rig, the Rowan Mississippi, in 2007.The 240C was designed to be a significant upgrade of the original 116-C class, which was the "workhorse" of the global drilling industry since its introduction in the late 1970s.The Joe Douglas, like its sister rigs the Rowan Mississippi and the Ralph Coffman, will have 2.5 million pounds of hookload, an 80 feet cantilever reach and 491 feet of leg length. Incorporating the expected impact of this revision to the Company’s newbuild plan, current estimates for the Company’s 2009 capital expenditures will increase by approximately $20 to 25 million to approximately $550 million, and total 2010 capital expenditures will be in the range of approximately $300 to 325 million.
